                   Case 19-10953-CSS           Doc 10       Filed 05/01/19       Page 1 of 15



                         1N THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                    ) Chapter 11

KONA GRILL,INC., et al.,l                                 ) Case No.: 19-10953 O
                                                            Joint Administration Requested
                                   Debtors.               )


           MOTION OF DEBTORS FOR INTERIM AND FINAL ORDERS
     (A)APPROVING THE DEBTORS'PROPOSED ADEQUATE ASSURANCE OF
     PAYMENT FOR FUTURE UTILITY SERVICES,(B)PROHIBITING UTILITY
   COMPANIES FROM ALTERING,REFUSING,OR DISCONTINUING SERVICES,
   (C)APPROVING THE DEBTORS'PROPOSED PROCEDURES FOR RESOLVING
    ADEQUATE ASSURANCE REQUESTS,AND(D)GRANTING RELATED RELIEF

                   The above-captioned debtors and debtors in possession (collectively, the "Debtors"

or "CompanX") hereby file this motion (the "Motion") for the entry of interim and final orders,

substantially in the forms attached hereto as Exhibit A and Exhibit B,respectively,(a)approving

the Debtors' Proposed Adequate Assurance (as defined herein) of payment for future utility

services, (b)prohibiting Utility Companies (as defined herein) from altering, refusing, or

discontinuing services, (c) approving the Debtors' proposed procedures for resolving Adequate

Assurance Requests (as defined herein), and (d) granting related relief In support ofthis Motion,

the Debtors respectfully state as follows.




'The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
 (6690); Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253); Kona Macadamia,Inc.(2438); Kona Texas
 Restaurants, Inc. (4089); Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc. (9163); Kona Grill
 International, Inc. (7911); and Kona Grill Puerto Rico, Inc. (7641). The headquarters and service address for the
 above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.



DOCS LA:32ll50.6
              Case 19-10953-CSS          Doc 10     Filed 05/01/19     Page 2 of 15




                                 JURISDICTION AND VENUE

               1.      The United States Bankruptcy Court for the District of Delaware (the

"Court")has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Oder ofRefeNence front the United States District CouNtfor the District ofDelawaNe,

dated February 29, 2012. This matter is a core proceeding within the meaning of 28 U.S.C. §

157(b)(2), and the Debtors confirm their consent pursuant to Rule 9013-1(~ of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the "Local Rules") to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent of the parties, cannot

enter final orders or judgments in connection herewith consistent with Article III of the United

States Constitution.

               2.      The statutory bases for the relief requested herein are sections 105(a) and

366 ofTitle 11 ofthe United States Code (the "Bankruptcy Code"), Rule 6003 ofthe Federal Rules

of Bankruptcy Procedure (the `Bankruptcy"),and Local Rule 9013-1(m).

                                          BACKGROUND

A.      The Chapter 11 Cases

                3.      On the date hereof (the "Petition Date"), the Debtors commenced these

chapter 11 cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code.

 The Debtors have continued in the possession of their property and have continued to operate and

 manage their business as debtors in possession pursuant to sections 1107(a) and 1108 of the
                Case 19-10953-CSS              Doc 10      Filed 05/01/19         Page 3 of 15




Bankruptcy.Code. No trustee, examiner, or committee has been appointed in the these chapter 11

cases.

                 4.       The factual background regarding the Debtors, including their current and

historical business operations and the events leading up to the commencement ofthese chapter 11

cases, is set forth in detail in the Declaf°ation of ChristopheN J. Wells in Stsppo~t of FiNst Day

Pleadings(the "First Dav Declaration") filed concurrently herewith and fully incorporated herein

by reference.

B.       The Utilit~Services

                 5.       In connection with the operation of their businesses and management of

their properties, the Debtors obtain electricity, natural gas, telephone, water, waste disposal, and

other similar services (collectively, the "Utility Services") from a number of utility companies

(collectively, the "Utility Companies"). Anon-exclusive list of the Utility Companies and their

affiliates that provide Utility Services to the Debtors as of the Petition Date (the "Utility Services

List") is attached hereto as Exhibit C.2 The relief requested herein is requested with respect to all

Utility Companies providing Utility Services to the Debtors.

                 6.        To manage the Utility Services at their many locations, the Debtors contract

with Engie Insight Services, Inc.("fin ie"), a third-party processor. Engie manages the Debtors'

accounts for almost all of the Utility Companies, including managing the Utility Services,

reviewing bills for the Utility Services, paying bills for the Utility Services as an agent for the



2 The inclusion of any entity on, or the omission of any entity from, the Utility Services List is not an admission by
  the Debtors that such entity is, or is not, a utility within the meaning of section 366 of the Bankruptcy Code, and
  the Debtors reserve all rights with respect to any such determination.



                                                          3
              Case 19-10953-CSS          Doc 10     Filed 05/01/19     Page 4 of 15




Debtors (after receiving funds from the Debtors for such payments), establishing new Utility

Services, terminating Utility Services for closing locations, and providing accounting information

to the Debtors with respect to the Utility Services managed by Engie. Although the Debtors

contract directly with the Utility Companies, invoices from the Utility Providers are directed to

Engie, which then reconciles and consolidates the invoices, submits them to the Debtors with a

request for funding and a payment date (via a consolidated invoice two times per week), and then

disburses the funds from the Debtors to the Utility Companies. Engie charges the Debtors a

monthly fee for such services based on the number ofrestaurant locations. The services provided

by Engie are integral to the Debtors' operations. The Debtors spend approximately $1,500 per

month for Engie's services. The Debtors believe that, as of the Petition Date, they owe

                                                                                            fees.
approximately $3,000 to Engie for prepetition accrued but unpaid service and administrative

Further, tha Debtors may require Engie to continue to perform services for the Debtors under the

                                                                                            the
terms set forth in their current agreement. By this Motion, the Debtors seek authority from

                                                                                       and to
Court to pay Engie all prepetition accrued but unpaid service and administrative fees,

 continue such payments to Engie for postpetition services.

                7.      Uninterrupted Utility Services are essential to the Debtors' ongoing

 business operations. The Debtors' operations require electricity and gas for lighting, heating,trash,

 sewer services, and air conditioning. Should any Utility Provider refuse or discontinue service,

                                                                                            such
 even for a brief period, the Debtors' business operations could be severely disrupted, and

 disruption would jeopardize the Debtors' ability to operate their business. Accordingly, it is

 essential that the Utility Services continue uninterrupted during the chapter 11 cases.
              Case 19-10953-CSS          Doc 10     Filed 05/01/19     Page 5 of 15




               8.       To the best of the Debtors' knowledge, there are no defaults or arrearages

with respect to the Debtors' undisputed invoices for prepetition Utility Services. On average, the

Debtors pay approximately $263,000 each month for third party Utility Services.

C.     Proposed Adequate Assurance of Payment

               9.       The Debtors intend to pay postpetition obligations owed to the Utility

Companies in a timely manner. Cash held by the Debtors, cash generated in the ordinary course

of business, and cash available to the Debtors through their debtor in possession financing facility,

will provide sufficient liquidity to pay the Utility Service obligations in accordance with

prepetition practice.

               10.      To provide additional assurance of payment,the Debtors propose to deposit

into a segregated account $111,035 (the "Adequate Assurance Deposit"), which represents an

amount equal to approximately one half of the Debtors' average monthly cost of Utility Services,

less any deposit that is currently held by Utility Company as of the Petition Date. The Adequate

Assurance Deposit will be held in the segregated account for the duration ofthese chapter 11 cases.

The Debtors submit that the Adequate Assurance Deposit, in conjunction with the Debtors' ability

to pay for future utility services in accordance with prepetition practice (collectively, the

"Proposed Adequate Assurance"), constitutes sufficient adequate assurance to the Utility

 Companies in full satisfaction of section 366 of the Bankruptcy Code.

D.      The Adequate Assurance Procedures

                11.      Any Utility Company that is not satisfied with the Proposed Adequate

 Assurance may make a request for additional or different adequate assurance of future payment



                                                   5
              Case 19-10953-CSS       Doc 10     Filed 05/01/19    Page 6 of 15




(each an "Adequate Assurance Request") pursuant to the adequate assurance procedures set forth

below (the "Adequate Assurance Procedures"):

              a. Any Utility Company that objects to the Proposed Adequate Assurance must
                 serve an Adequate Assurance Request on: (i) the Debtors, Kona Grill, Inc.,
                 15059 N. Scottsdale Rd., Suite 300, Scottsdale, AZ 85254, Attn: Christopher
                 J. Wells;(ii) proposed counsel for the Debtors, Pachulski Stang Ziehl &Jones
                 LLP, 919 N. Market Street, 17th Floor, Wilmington, DE 19801, Attn: James
                 E. O'Neill (joneill@pszjlaw.com); (iii) counsel to any statutory committee
                 appointed in these cases; (iv) counsel for the Debtors' prepetition and
                 postpetition secured lenders, Buchanan Ingersoll &Rooney PC, 919 North
                 Market Street, Suite 990, Wilmington,DE 19801-1054 Attn: Mary F. Caloway,
                 (mary.caloway@bipc.com); and (v) the Office of The United States Trustee,
                 Attn: Jaclyn Weissgerber, (jaclyn.weissgerber@usdoj.gov), 844 King Street,
                 Suite 2207, Lockbox 35, Wilmington, Delaware 19801 (collectively, the
                 "Notice Parties").

               b. Any Adequate Assurance Request must:(i) be made in writing;(ii) identify the
                  location for which Utility Services are provided; and (iii) explain why the
                  Utility Company believes the Proposed Adequate Assurance is not sufficient
                  adequate assurance of future payment.

               c. The Debtors are authorized to resolve, in their sole discretion, any Adequate
                  Assurance Request by mutual agreement with a Utility Company and without
                  further order of the Court and, in connection with any such agreement, in their
                  sole discretion, provide a Utility Company with alternative adequate assurance
                  of payment, including cash deposits, payments of prepetition balances,
                  prepayments, or other forms of security, without further order of the Court, if
                  the Debtors believe such alternative assurance is reasonable.

               d. If the Debtors are unable to consensually resolve an Adequate Assurance
                  Request by mutual agreement within 14 days of receipt of the Adequate
                  Assurance Request, the Debtors will seek a hearing with the Court (the
                  "Determination Hearing") to determine the appropriate amount of adequate
                  assurance required with respect to such Adequate Assurance Request. Pending
                  resolution of such Adequate Assurance Request at the Determination Hearing,
                  the Utility Company shall be prohibited from altering, refusing, or
                  discontinuing services to the Debtors on account of unpaid charges for
                  prepetition services or on account of any objections to the Proposed Adequate
                  Assurance.

                e. The Utility Companies are prohibited from requiring additional adequate
                   assurance of payment other than pursuant to the Adequate Assurance
                   Procedures.



                                                D
             Case 19-10953-CSS        Doc 10     Filed 05/01/19    Page 7 of 15



             f. All Utility Companies who are served and do not file an objection or serve an
                Adequate Assurance Request shall be: (i) deemed to have received adequate
                assurance of payment "satisfactory" to such Utility Company in compliance
                with section 366 ofthe Bankruptcy Code; and (i)forbidden to discontinue, alter,
                or refuse services to, or discriminate against, the Debtors on account of any
                unpaid prepetition charges, or require additional assurance of payment other
                than the Proposed Adequate Assurance.

              g. The Debtors may add or remove any Utility Company from the Utility Services
                 List, and the Debtors shall add to or subtract from the Adequate Assurance
                 Deposit an amount equal to one half of the Debtors' average monthly cost for
                 each subsequently-added or removed Utility Company as soon as practicable.
                 For Utility Companies that are added to the Utility Services List, the Debtors
                 will cause a copy of the order granting this Motion, including the Adequate
                 Assurance Procedures, to be served on such subsequently added Utility
                 Company. Any Utility Company subsequently added to the Utility Services
                 List shall be bound by the Adequate Assurance Procedures.

              12.    The Debtors submit that the Adequate Assurance Procedures set forth a

streamlined process for Utility Companies to address potential concerns with respect to the

Proposed Adequate Assurance, while at the same time allowing the Debtors to continue their

business operations uninterrupted. More specifically, the Adequate Assurance Procedures permit

a Utility Company to object to the Proposed Adequate Assurance by filing and serving an

Adequate Assurance Request upon certain notice parties. The Debtors may then resolve any

Adequate Assurance Request by mutual agreement with the Utility Company and without further

order of the Court. If the Adequate Assurance Request cannot be resolved by mutual agreement,

the Debtors may seek Court resolution ofthe Adequate Assurance Request.

                                    RELIEF REQUESTED

               13.    By this Motion, the Debtors seek entry of interim and final orders,

substantially in the forms attached hereto as Exhibit A and Exhibit B,respectively: (a) approving

the Proposed Adequate Assurance of payment for future utility services; (b) prohibiting Utility




                                                7
              Case 19-10953-CSS         Doc 10    Filed 05/01/19     Page 8 of 15




Companies from altering, refusing, or discontinuing services;(c) approving the Debtors' proposed

procedures for resolving Adequate Assurance Requests; and(e) granting related relief. In addition,

the Debtors request that the Court schedule a final hearing within approximately 25 days of the

commencement of these chapter 11 cases to consider approval of this Motion on a final basis.

                                     BASIS FOR RELIEF

E.     Tlie Utility Companies Are Adequately Protected
       Under Sections 366 of the Bankruptcy Code

               14.     As discussed above, section 366 of the Bankruptcy Code protects a debtor

against the immediate termination or alteration of utility services after the Petition Date.

See 11 U.S.C, ~ 366. Section 366(c) of the Bankruptcy Code requires the debtor to provide

"adequate assurance" of payment for postpetition services in a form "satisfactory" to the utility

company within thirty days ofthe petition, or the utility company may alter, refuse, or discontinue

service. 11 U.S.C. § 366(c)(2). Section 366(c)(1) of the Bankruptcy Code provides a non-

                                                                                         (c)(1).
exhaustive list of examples for what constitutes "assurance of payment." 11 U.S.C. § 366

 Although assurance of payment must be "adequate," it need not constitute an absolute guarantee

                                                                                               WL
ofthe debtors' ability to pay. See, e.g.,In re GreatAtl. & Pac. Tea Co.,No. 11-CV-1338,2011

                                                                                            amount
 5546954, at *5 (Bankr. S.D.N.Y. Nov. 14, 2011)(finding that "[c]ourts will approve an

                                                                                                   to
 that is adequate enough to insure against unreasonable risk of nonpayment, but are not required

                                                                                           (S.D.N.Y.
 give the equivalent of a guaranty of payment in full"); In Ne Caldor, Inc., 199 B.R. 1, 3

                                                                                         require
 1996)("Section 366(b)requires ... `adequate assurance' of payment. The statute does not

                                                                                            v.
 an absolute guarantee of payment."(citation omitted)), aff'd sub nom. Va. Elec. &Power Co.

 Caldo~, Inc., 117 F.3d 646(2d Cir. 1997).


                                                  ~~
              Case 19-10953-CSS            Doc 10    Filed 05/01/19   Page 9 of 15




               15.     When considering whether a given assurance of payment is "adequate," the

Court should examine the totality ofthe circumstances to make an informed decision as to whether

the Utility Company will be subject to an unreasonable risk of nonpayment. See In re Keydata

Corp., 12 B.R. 156, 158 (B.A.P. lst Cir. 1981)(citing In Ne Cunha, 1 B.R. 330 (Bankr. E.D. Va.

1979)); In Ne Adelphia I3us. Solutions, Inc., 280 B.R. 63, 82-83 (Bankr. S.DN.Y. 2002). In

determining the level of adequate assurance, however,"a bankruptcy court must focus upon the

need ofthe utility for assurance, and ...require that the debtor supply no more than that, since the

debtor almost perforce has a conflicting need to conserve scarce financial resources." Va. Elec. &

Power Co., 117 F.3d at 650(internal quotations omitted)(citing In Ne Penn .Iersey Corp., 72 B.R.

981, 985 (Bankr. E.D. Pa. 1987)).

               16.     Here, the Utility Companies are adequately assured against any risk of

nonpayment for future services. The Adequate Assurance Deposit, the Debtors' proposed debtor

in possession financing, and the Debtors' ongoing ability to meet obligations as they come due in

the ordinary course, provides assurance of the Debtors' payment of their future obligations.

Moreover, termination of the Utility Services could result in the Debtors' inability to operate its

business to the detriment of all stakeholders. Cf. In Ne Monroe Well SeNv., Inc., 83 B.R. 317, 321-

22(Bankr. E.D. Pa. 1988)(noting that without utility service the debtors "would have to cease

 operations" and that section 366 of the Bankruptcy Code "was intended to limit the leverage held

 by utility companies, not increase it")

                17.     Courts are permitted to fashion reasonable procedures, such as the

 Adequate Assurance Procedures proposed herein, to implement the protections afforded under



                                                    G7
             Case 19-10953-CSS           Doc 10    Filed 05/01/19    Page 10 of 15




section 366 ofthe Bankruptcy Code. See, e.g., In re Circuit City Stores Inc., No. 08-35653, 2009

WL 484553, at *5 (Sankt. E.D. Va. Jan. 14, 2009)(stating that "[t]he plain language of §366 of

the Bankruptcy Code allows the court to adopt the Procedures set forth in the Utility Order"). Such

procedures are important because, without them,the Debtors "could be forced to address numerous

requests by utility companies in an unorganized manner at a critical period in their efforts to

reorganize." Id. Here, notwithstanding adetermination that the Debtors' Proposed Adequate

Assurance constitutes sufficient adequate assurance, any rights the Utility Companies believe they

have under sections 366(b) and (c)(2) of the Bankruptcy Code are wholly preserved under the

Adequate Assurance Procedures. See id. at *5-6. The Utility Companies still may choose, in

accordance with the Adequate Assurance Procedures, to request modification of the Proposed

Adequate Assurance. See id. at *6. The Adequate Assurance Procedures, however, avoid a

haphazard and chaotic process whereby each Utility Company could make an extortionate,

last-minute demand for adequate assurance that would force the Debtors to pay under the threat of

losing critical Utility Services. See id. at *5.

                18.     Because the Adequate Assurance Procedures are reasonable and in accord

with the purposes of section 366 of the Bankruptcy Code, the Court should grant the relief

requested herein. Indeed, similar procedures have been approved by courts in this district. See,

e.g., In Ne The Walking Company Holdings, Inc., Case No. 18-10474(LSS)(Bankr. D. Del. Apr.

4, 2018) (approving adequate assurance deposit equal to one half of debtor's monthly utility

 expenses); In ~e CentNal GroceNs, Inc., Case No. 17-10993 (LSS)(Bankr. D. Del. May 4, 2017)

(same); In Ne APP Winddown, LLC, et al. (f/k/a/ AmeNican Apparel, LLC, et al.) Case No. 16-



                                                   10
             Case 19-10953-CSS         Doc 10     Filed 05/01/19      Page 11 of 15




12551 (BLS) (Bankr. Dist. Del. Nov. 15, 2016) (same); In re GaNden Fresh RestauNant

InteNmediate Holding, LLC, Case No. 16-12174(CSS)(Bankr. D. Del. Oct. 3, 2016)(same);In re

Deb Stores Holding LLC, Case No. 14-12676(KG)(Bankr. D. Del. Dec. 4, 2014)(same); In re

Sorenson Commc'ns, Inc., No. 14-10454(BLS)(Bankr. D. Del. Mar. 26, 2014)(same).

               19.    Further, the Court possesses the power, under section 105(a) of the

Bankruptcy Code, to "issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of this title." 11 U.S.C. § 105(a). The Adequate Assurance Procedures

and the Proposed Adequate Assurance are necessary and appropriate to carry out the provisions

on the Bankruptcy Code, particularly section 366 thereof. Accordingly, the Court should exercise

its powers under sections 366 and 105(a) of the Bankruptcy Code and approve both the

Adequate Assurance Procedures and the Proposed Adequate Assurance.

F.     Payment of Prepetition Amounts to Engie is
       Authorized under Sections 105(a) and 363 of the Bankruptcy Code

               20.     Section 363(b)(1) of the Bankruptcy Code provides that, after notice and a

hearing, the trustee "may use sell, or lease, other than in the ordinary course of business, property

ofthe estate." 11 U.S.C. § 363(b)(1). Section 105(a) ofthe Bankruptcy Code empowers the Court

to "issue any order, process or judgment that is necessary or appropriate to carry out the provisions

of this title." Id. § 105(a). A bankruptcy court's use of its equitable powers to "authorize the

payment of prepetition debt when such payment is needed to facilitate the rehabilitation of the

 debtor is not a novel concept." In re IonospheNe Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y.

 1989). "Under Section 105, the court can permit pre-plan payment of apre-petition obligation




                                                  11
              Case 19-10953-CSS         Doc 10    Filed 05/01/19     Page 12 of 15




when essential to the continued operation of the debtor." In ~e NVR L.P., 147 B.R. 126, 127

(Bankr. E.D. Va. 1992)(citing In Ne Ionosphere Clubs, Inc., 98 B.R. at 177).

               21.     Courts have repeatedly recognized "the existence of the judicial power to

authorize a debtor ... to pay prepetition claims where such payment is essential to the continued

operations of the debtor." In Ne IonospheNe Clubs, Inc., 98 B.R. at 176; see also In re Columbia

Gas Sys., Inc., 171 B.R, 189, 191-92(Bankr. D. Del. 1994)(finding that a debtor is entitled to pay

certain prepetition creditors upon a showing that such payment is "essential to the continued

operation of the business"(citations omitted)); In Ne Justfor Feet, Inc., 242 B.R. 821, 824-25(D.

Del. 1999)(holding that section 105(a) of the Bankruptcy Code provides a statutory basis for the

payment of prepetition claims and noting that "[t]he Supreme Court, the Third Circuit and the

District of Delaware all recognize the court's power to authorize payment of pre-petition claims

 when such payment is necessary for the debtor's survival during chapter 11")

                22.    As stated above, given the scale of the Debtors' operations, Engie provides

 critical and necessary services to the Debtors. Engie is familiar with the Debtors' and the Utility

 Companies respective invoicing and payment systems, and enables the Debtors to pay the Utility

 Providers in an efficient and orderly fashion, thereby minimizing the potential for late fees and

 penalties and ensuring that there is no interruption to the Utility Services. This is particularly

 important during the Debtors' transition into bankruptcy, when projecting a "business as usual"

 image is critical to preserving the Debtors' relationships with customers and vendors as necessary

 to facilitate a successful reorganization. Further, section 363(c)ofthe Bankruptcy Code authorizes

 a debtor in possession operating its business pursuant to section 1108 of the Bankruptcy Code to



                                                  12
              Case 19-10953-CSS          Doc 10     Filed 05/01/19     Page 13 of 15




use property of the estate in the ordinary course of business without notice or a hearing. See 11

U.S.C. § 363(c). Accordingly, payment ofthe prepetition amounts owed to Engie and continuation

of such payment postpetition in the ordinary course of the Debtors' business are authorized under

sections 363 and 105(a) of the Bankruptcy Code.

G.       The Requirei~ients of Bankruptcy Rule 6043 are Satisfied

               23.     Bankruptcy Rule 6003 empowers a court to grant relief within the first 21

days after the Petition Date "to the extent that relief is necessary to avoid immediate and irreparable

harm."     For the reasons discussed above, prohibiting Utility Companies from altering or

discontinuing services, authorizing the Debtors to deposit the Proposed Adequate Assurance and

utilize the Adequate Assurance Procedures, and granting the other relief requested herein is

integral to the Debtors' ability to transition their operations into these chapter 11 cases. Failure to

receive such authorization and other relief during the first 21 days ofthese chapter 11 cases would

severely disrupt the Debtors' operations at this critical juncture. For the reasons discussed herein,

the relief requested is necessary in order for the Debtors to operate their business in the ordinary

course and preserve the ongoing value of the Debtors' operations and maximize the value of their

estates for the benefit of all stakeholders. Accordingly,the Debtors submit that they have satisfied

the "immediate and irreparable harm" standard of Bankruptcy Rule 6003 to support granting the

relief requested herein.

                                   RESERVATION OF RIGHTS

                24.     Nothing contained herein is intended or should be construed as an

 admission as to the validity of any claim against the Debtors, a waiver of the Debtors' rights to



                                                   13
             Case 19-10953-CSS            Doc 10   Filed 05/01/19   Page 14 of 15




dispute any claim, or an approval or assumption of any agreement, contract, or lease under

section 365 ofthe Bankruptcy Code. The Debtors expressly reserve their right to contest any claim

related to the relief sought herein. Likewise, if the Court grants the relief sought herein, any

payment made pursuant to an order ofthe Court is not intended to be nor should it be construed as

an admission as to the validity of any claim or a waiver of the Debtors' rights to subsequently

dispute such claim.

                 WAIVER OF BANKRUPTCY RULE 6004(A) AND 6004(H~

               25.     To implement the foregoing successfully, the Debtors request that the Court

enter an order providing that notice ofthe reliefrequested herein satisfies Bankruptcy Rule 6004(a)

and that the Debtors have established cause to exclude such relief from the 14-day stay period

under Bankruptcy Rule 6004(h).

                                              NOTICE

               26.     Notice of this Motion shall be given to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee; (b) Key Bank

National Association and Zions Bank,(c) parties asserting liens against the Debtors' assets, and

(d) the Debtors' thirty largest unsecured creditors on a consolidated basis. As the Motion is

seeking "first day" relief, within two business days after the hearing on the Motion, the Debtors

will serve copies of the Motion and any order entered respecting the Motion as required by Del.

Bankr. LR 9013-1(m). The Debtors submit that, in light of the nature of the relief requested, no

 other or further notice need be given.




                                                   14
              Case 19-10953-CSS          Doc 10     Filed 05/01/19     Page 15 of 15




                                      NO PRIOR REQUEST

               27.     No prior request for the relief sought in this Motion has been made to this

Court or any other court.

                WHEREFORE,the Debtors respectfully request entry of interim and final orders,

substantially in the forms attached hereto as Exhibit A and Exhibit B, respectively,(a) granting

the relief requested herein, and (b) granting such other relief as is just and proper.

Dated: April _,2019                        PACHULSKI STANG ZIEHL &JONES LLP


                                                 ~~ ~~~ ~                   v
                                             remy V. Richards(CA Bar No. 102300)
                                            ames E. O'Neill(DE Bar No. 4042)
                                           John W. Lucas(CA Bar No.271038)
                                           919 N. Market Street, 17th Floor
                                           Wilmington, DE 91899
                                           Tel: (302)652-4100
                                           Fax:(302)652-4400
                                           E-mail: jrichards@pszjlaw.com
                                                   joneill@pszjlaw.com
                                                   jLucas@pszjlaw.com

                                           Proposed Attorneys for Debtors
                                           and Debtors in Possession




                                                  15
